Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 27, 2019

                                           No. 04-19-00783-CV

                           IN RE Wanda ABRAM and all Other Occupants

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On November 5, 2019, relators filed a petition for writ of mandamus. After considering
the petition and the record, this court concludes relators are not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on November 27, 2019.



                                                                    _____________________________
                                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2019.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 31E1902079, styled WL Ventana LLC d/b/a Park at Ventana 2 v. Wanda
Abram and All Other Occupants, pending in the County Court at Law No. 3, Bexar County, Texas, the Honorable Jeff
Wentworth presiding.